LaROCQUE, J.
(dissenting). I would hold that Clifford failed to appear and to object when the board of canvassers disallowed votes cast for her and, therefore, she waived her right to object in circuit court. Section 9.01(8), Stats., says: "A party who fails to object ... during the recount waives the right to object ... before the court_”
*590According to the majority, a candidate need not object to the board’s decision to discount ballots. Thus Clifford, who failed to attend the second day of recount proceedings, was permitted to raise issues in the circuit court not raised during the recount. The purpose of the objection requirement is to narrow the scope of review. This purpose is not accomplished as a result of the holding in this case. Clifford should have been required to attend the recount proceedings and to object to any decision she wished to preserve for circuit court review.
The majority relies upon a state elections board publication entitled "Recount Procedures for 1986-87.” The relevant part of this document reads: "The filing officer is ... encouraged to inform each candidate of his (or her) right to be present during the recount and to be represented by counsel to observe and challenge the votes cast and the canvassers’ decisions at the election.” Id. at 4 (emphasis supplied).